
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1200
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2010
			Mr. McCotter
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of March
		  as Malignant Hyperthermia Awareness and Training Month.
	
	
		Whereas Malignant Hyperthermia (MH) is an autosomal
			 dominant genetic muscle disorder which triggers a biochemical chain reaction
			 when susceptible individuals are administered volatile gaseous anesthetics like
			 enflurane, sevoflurane, isoflurane, halothane, or the muscle relaxant
			 succinylcholine;
		Whereas these anesthetics may cause a fast-acting,
			 life-threatening crisis characterized by a rise in heart rate, increased body
			 metabolism, muscle rigidity, high fever, cardiac arrest, brain damage, internal
			 bleeding, or death;
		Whereas Malignant Hyperthermia could affect approximately
			 1 in every 5,000 anesthetics;
		Whereas a person’s susceptibility to the disorder may not
			 be known prior to the administration of anesthesia;
		Whereas, without emergency therapy with the antidote,
			 dantrolene sodium, the patient has a greater than 85 percent chance of
			 death;
		Whereas medical professionals and medical facilities
			 should keep Malignant Hyperthermia training current in order to rapidly
			 recognize and diagnose the disorder;
		Whereas recent research has concluded that 43 percent of
			 hospitals, 68 percent of ambulatory surgery centers, and 85 percent of oral
			 surgery clinics in the United States do not have the appropriate amount of the
			 antidote to fully treat a MH emergency;
		Whereas a family’s health history is an important
			 diagnostic and reference tool prior to surgery;
		Whereas a patient’s safety, in part, depends on clear
			 communication between a patient and their medical caregivers prior to surgery;
			 and
		Whereas the month of March would be an appropriate month
			 to designate as Malignant Hyperthermia Awareness and Training Month: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Malignant
			 Hyperthermia Awareness and Training Month;
			(2)urges the Secretary of Health and Human
			 Services in cooperation with the medical community to provide the public with
			 information about Malignant Hyperthermia (MH) and guidance for patients and
			 caregivers to help diagnose the disorder before a life-threatening crisis is
			 triggered;
			(3)encourages medical
			 professionals and medical facilities in the United States to keep MH training
			 current in order to rapidly recognize and diagnose the disorder and to maintain
			 an appropriate supply of the drugs and equipment needed to successfully treat a
			 MH emergency; and
			(4)encourages
			 families in the United States to document their health history for the benefit
			 of future generations.
			
